                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   WESTERN DIVISION

                                              No. 5:18-CT-3009-FL

 CHARLES A. INKO-TARIAH,                                    )
                                                            )
                    Plaintiff,                              )
                                                            )
         v.                                                 )                         ORDER
                                                            )
 NORTH CAROLINA RELAY SERVICE,                              )
                                                            )
                    Defendant.                              )



         This matter is before the court for initial review of plaintiff’s amended complaint pursuant

to 28 U.S.C. § 1915(e), and on plaintiff’s motion for preliminary injunction and temporary

restraining order (DE 10).

                                                 BACKGROUND

         On September 23, 1999, following verdict of not guilty by reason of insanity on criminal

charges, the United States District Court for the District of Columbia found plaintiff suffered from

a mental illness and would present a substantial risk of injury to others if released, and thus

committed him to the custody of the Attorney General pursuant to 18 U.S.C. § 4243. United States

v. Inko-Tariah, No. 1:99-CR-00005-RCL (D.D.C. July 21, 2015) (DE 63 at 1). Plaintiff is currently

housed at FCI-Butner as a civil detainee pursuant to § 4243.1 On January 19, 2018, plaintiff,



         1
           Plaintiff has filed numerous suits challenging the conditions of his confinement in this district. Inko-Tariah
v. N.C. Relay Service, No. 5:17-CT-3041-BO (E.D.N.C. June 12, 2017) (order granting motion to voluntarily dismiss);
Inko-Tariah v. Lappin et al., 5:05-CT-585-H (E.D.N.C. Apr. 1, 2009) (order granting defendants’ motion to
dismiss);Inko-Tariah v. Beeler, et al., No. 5:05-CT-600-FL (E.D.N.C. May 1, 2007) (order granting defendants’ motion
for summary judgment); Inko-Tariah v. Beeler, et al., No. 5:03-CT-854-FL (E.D.N.C. Dec. 27, 2004) (order granting
defendants’ motion for summary judgment); Inko-Tariah v. United States, 5:04-CT-539-FL (E.D.N.C. Nov. 16, 2004)
(order dismissing case as frivolous).
proceeding pro se, filed the instant lawsuit against North Carolina Relay Service alleging violations

of the Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12132, the Rehabilitation Act, 29

U.S.C. § 794, and his First Amendment rights. The court thereafter conducted a frivolity review of

plaintiff’s original complaint, entered a detailed order identifying the deficiencies in the complaint,

and directed plaintiff to cure those deficiencies by filing an amended complaint. On September 24,

2018, plaintiff filed the instant amended complaint, and on October 3, 2018, plaintiff filed the instant

motion for preliminary injunction and temporary restraining order.

                                           DISCUSSION

A.      Standard of Review

        Section 1915 provides that courts shall review complaints in which prisoners seek relief from

a governmental entity or officer and dismiss such complaints when they are “frivolous.” 28 U.S.C.

§ 1915(e)(2)(B)(I). A complaint may be found frivolous because of either legal or factual

deficiencies. First, a complaint is frivolous where “it lacks an arguable basis . . . in law.” Neitzke

v. Williams, 490 U.S. 319, 325 (1989). Legally frivolous claims are based on an “indisputably

meritless legal theory” and include “claims of infringement of a legal interest which clearly does not

exist.” Adams v. Rice, 40 F.3d 72, 75 (4th Cir. 1994) (quoting Neitzke, 490 U.S. at 327). Under

this standard, complaints may be dismissed for failure to state a claim cognizable in law, although

frivolity is a more lenient standard than that for failure to state a claim under Federal Rule of Civil

Procedure 12(b)(6). Neitzke, 490 U.S. at 328. Second, a complaint may be frivolous where it “lacks

an arguable basis . . . in fact.” Id. at 325. Section 1915 permits federal courts “to pierce the veil of

the complaint’s factual allegations and dismiss those claims whose factual contentions are clearly

baseless.” See Denton v. Hernandez, 504 U.S. 25, 32 (1992) (citing Neitzke, 490 U.S. at 327).


                                                   2
B.     Analysis

        As an initial matter, plaintiff failed to comply with the court’s August 28, 2018, order to

particularize his allegations concerning his First Amendment, Americans with Disabilities Act, and

Rehabilitation Act claims asserted against defendant N.C. Relay Service. Instead, the amended

complaint alleges an entirely new set of claims against different defendants concerning plaintiff’s

civil commitment. Accordingly, it appears plaintiff has abandoned his original claims in this

lawsuit. Based on plaintiff’s failure to comply with the court’s August 28, 2018, order, the court

dismisses plaintiff’s claims asserted against N.C. Relay Service for failure to prosecute. See Link

v. Wabash R. Co., 370 U.S. 626, 629-30 (1962).

       The court now turns to the frivolity review of plaintiff’s amended complaint. Plaintiff’s

amended complaint alleges a number of constitutional claims against approximately 35 defendants,

comprised primarily of the attorneys, federal judges, and psychiatric professionals involved in his

civil commitment and criminal proceedings. The “introduction” section of the amended complaint

appears to allege 18 U.S.C. § 4243, the statute under which plaintiff is civilly committed, is

unconstitutional. In support, plaintiff argues the following cases that upheld the constitutionality

of certain federal civil commitment statutes and procedures were either wrongly decided or have

been called into doubt by subsequent precedent: Greenwood v. United States, 350 U.S. 366 (1956)

(holding statute authorizing indefinite commitment of persons found incompetent to stand trial

constitutional); Washington v. Harper, 494 U.S. 210 (1990) (holding prison regulation permitting

involuntary administration of psychiatric medications to inmates who are dangerous to themselves

or others, and that provided post-deprivation administrative review, survived due process challenge):

Riggins v. Nevada, 504 U.S. 127 (1992) (explaining involuntary administration of psychiatric


                                                 3
medications to pretrial detainee is constitutional if the government demonstrates medication was

medically appropriate, it considered less intrusive alternatives, and medication was administered to

restore competency to stand trial or prevent inmate from harming himself or others); and Sell v.

United States, 539 U.S. 166 (2003) (upholding constitutionality of involuntary administration of

psychiatric medications to restore competency to stand trial in limited circumstances).

         Contrary to plaintiff’s arguments, these cases are binding Supreme Court precedent, and they

do not call into doubt the constitutionality of § 4243. Accordingly, to the extent plaintiff argues 18

U.S.C. § 4243 is unconstitutional, his claims are dismissed as frivolous. See Archuleta v. Hedrick,

365 F.3d 644, 648 (8th Cir. 2004) (“The statutory procedure and substantive standard [of 18 U.S.C.

§ 4243] are clearly constitutional.”); Phelps v. United States, 831 F.2d 897, 898 (9th Cir. 1987)

(same).2 Plaintiff also does not argue that FCI-Butner officials failed to comply with the procedures

set forth in Sell or Riggins before administering forcible psychiatric medications to plaintiff.

         Plaintiff also appears to assert various constitutional claims under Bivens v. Six Unknown

Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971), against the prosecuting

attorneys, judges, and psychiatric professionals involved in his civil commitment and criminal

proceedings. Plaintiff alleges, for example, that the judges and prosecutors “colluded” to order

plaintiff to submit to a competency exam, FCI-Butner officials “falsified” psychiatric reports to

ensure his continued commitment, the judges and prosecutors violated his Fifth Amendment right

against self-incrimination by ordering that he submit to a competency evaluation, and that the

judges, prosecutors and defense attorneys violated his Sixth Amendment right to effective assistance



         2
           The Fourth Circuit has not addressed the constitutionality of § 4243 specifically, but has upheld similar statutes
in the face of constitutional challenges. See United States v. Timms, 664 F.3d 436, 456 (4th Cir. 2012); United States
v. Comstock, 627 F.3d 513, 524-25 (4th Cir. 2010).

                                                             4
of counsel.

       The prosecutors, judges, and psychiatric professionals involved in plaintiff’s civil

commitment and criminal proceedings are entitled to prosecutorial or judicial immunity with respect

to any claims related to acts taken within the scope of their respective judicial or prosecutorial

functions. Imbler v. Pachtman, 424 U.S. 409, 422-24 & n.20, 430 (1976) (prosecutors and judges

entitled to immunity from claims for civil damages for acts taken within the scope of their judicial

or prosecutorial functions); Lyles v. Sparks, 79 F.3d 372, 376–77 (4th Cir. 1996) (immunity

doctrines apply in Bivens actions); Harden v. Green, 27 F. App’x 173, 177 (4th Cir. 2001) (“[C]ourt-

appointed psychiatrists are entitled to absolute judicial and witness immunity for their conduct in

completing competency exams and furnishing written reports.”); see also Hughes v. Long, 242 F.3d

121, 128 (3d Cir. 2001) (holding court-appointed mental health professional conducting competency

exam entitled to absolute judicial immunity as to claims arising out of conduct in completing the

exam because mental health professional was “functioning as an arm of the court”). Additionally,

to the extent plaintiff alleges defendants were acting outside the scope of their judicial or

prosecutorial functions by deliberately “falsifying” his competency evaluations or “colluding” to

ensure his continued civil commitment, the claims are delusional and entirely devoid of factual

support. See Denton, 504 U.S. at 32 (claims involving “fantastic or delusional scenarios” are subject

to summary dismissal on frivolity review); White v. White, 886 F.2d 721, 724 (4th Cir. 1989)

(prisoner claims require “some minimum level of factual support” to survive frivolity review).

Plaintiff’s claims for damages against the judges, prosecutors, and psychiatric professionals involved

in his civil commitment and criminal proceedings are therefore dismissed as frivolous.

       Plaintiff also appears to assert Sixth Amendment ineffective assistance of counsel claims


                                                  5
against his court-appointed defense counsel. Defense attorneys, however, are not federal actors

subject to Bivens liability, even if the claims are related to court-appointed representation. Polk Cty.

v. Dodson, 454 U.S. 312, 317 (1981); Deas v. Potts, 547 F.2d 800, 800 (4th Cir. 1976) (per curiam).

Accordingly, these claims are also dismissed as frivolous.3

         Additionally, plaintiff seeks various forms of injunctive relief, including an order directing

FCI-Butner officials to release him from civil commitment.4 Plaintiff cannot obtain release from

civil commitment in this civil rights action. See Preiser v. Rodriguez, 411 U.S. 475, 500 (1973)

(holding plaintiff cannot seek release from custody in a civil rights action); Timms v. Johns, 627

F.3d 525, 531-32 (4th Cir. 2010) (civil committee must pursue release from commitment in his civil

commitment proceeding or through petition for writ of habeas corpus after exhausting alternative

remedies).5

         Plaintiff has also filed motion for preliminary injunction and temporary restraining order.

As plaintiff’s claims have been dismissed as frivolous, plaintiff cannot establish that he is entitled

to injunctive relief. Winter v. Nat’l Res. Def. Council, Inc., 555 U.S. 7, 20 (2008) (requiring

plaintiff to show likelihood of success on the merits to obtain injunctive relief). Plaintiff’s motion

is therefore denied.




         3
          Plaintiff also alleges that he has been wrongfully denied his right to represent himself in his civil commitment
proceeding. Plaintiff must raise that issue with the court overseeing his civil commitment. This court has no authority
to order that plaintiff be allowed to represent himself in his civil commitment proceeding.
         4
         Plaintiff also requests “an order referring all defendants who are subject to impeachment to the House Judiciary
Committee for impeachment trial” and “an order referring all defendants to the Attorney General for Criminal
Prosecution under 42 U.S.C. § 1987.” The court has no authority to order such relief.
         5
         The court notes plaintiff filed a motion for discharge hearing in his civil commitment matter on September 22,
2018, and the parties are scheduled to appear for a hearing on October 26, 2018. United States v. Inko-Tariah, No. 1:99-
CR-00005-RCL (D.D.C. Sept. 22, 2018) (DE 76).

                                                            6
                                        CONCLUSION

       Based on the foregoing, plaintiff’s amended complaint is dismissed with prejudice as

frivolous. Plaintiff’s original complaint is dismissed without prejudice for failure to prosecute.

Plaintiff’s motion for preliminary injunction and temporary restraining order (DE 10) is DENIED.

The clerk of court is DIRECTED to close this case.

       SO ORDERED, this the 9th day of October, 2018.



                                             _____________________________
                                             LOUISE W. FLANAGAN
                                             United States District Judge




                                                7
